DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-5, 7 and 9 depend on rejected claims 3, 6 and 8 respectively and therefore are rejected, and claims 13-14, 16 and 18 depend on rejected claims 12, 15 and 17 respectively and therefore are rejected also.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chua et al., (US Pub. 2016/0148391) in view of Pindeus et al (US 10,913,454).
With respect to claim 19, Chua discloses obtaining a video frame comprising a live body, (see figure 1A, and paragraph 0012, …. pictorially illustrates human motion action …);

executing a hash function according to the atomic pose feature value to generate a [hash] value of the atomic pose (see Abstract, feature extractor extract features “function” from each of the plurality of atomic actions….; Also, in Abstract a feature extractor to extract features from the atomic actions in order to produce a feature is read as “a hash function” of the atomic actions that is use for recognizing the human actions); and
recognizing that the live body performs a specific motion by comparing the [hash] value of the atomic pose, [with a hash table related to the specific motion], (see Abstract, ….motion recognition for each of the plurality of atomic actions in response to the features), as claimed.
However, he fails to explicitly disclose with a hash table related to the specific motion, as claimed.  
Pindeus in the same field teaches with a hash table related to the specific motion, (see col. 3, lines 2-5, wherein the query to a database to compare the pose to the plurality of templates that translate candidate pose to intent), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving the similar problem of human motion recognition.  The teaching of Pideus of matching the pose with the database can be incorporated in to the Chua’s system as in paragraph 0020 it details to have a database of action sequence (for suggestion) and modification to the system yields a human intent predication computer system (see Pindeus col. 1, lines15-17) for motivation.  

Allowable Subject Matter
Claims 1and 10 are allowed.
  	The following is an examiner’s statement of reasons for allowance: Per the applicant’s persuasive arguments and amendments all the rejections to the claims 1 and 10 are withdrawn and claims are allowed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/VIKKRAM BALI/Primary Examiner, Art Unit 2663